NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30114

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-00290-DCN-1
 v.

CHRISTOPHER WILLIAM BOUNDS,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                       Argued and Submitted April 11, 2022
                               Seattle, Washington

Before: BOGGS,** HURWITZ, and KOH, Circuit Judges.

      Christopher Bounds appeals from his conviction on conspiracy, drug, and

firearms offenses. He argues that the district court erroneously barred him from

presenting a “public-authority” defense at trial and then improperly hindered his

ability to present a defense regarding his lack of requisite intent to commit several


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
of the offenses. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

1.    “Public authority” is an affirmative defense in which a defendant asserts that

“he reasonably relied on the authority of a government official to engage him” in an

offense. United States v. Burrows, 36 F.3d 875, 881 (9th Cir. 1994) (citation

omitted). To present this defense, a defendant’s proffered evidence must be

sufficient for a jury to find that he reasonably relied on an official’s “statement” or

“act.” Id. at 882; cf. United States v. Boulware, 558 F.3d 971, 974 (9th Cir. 2009).

      Reviewing de novo, see Boulware, 558 F.3d at 974, we conclude that the

district court properly precluded this defense. The record demonstrates that no

communication by an agent of the Drug Enforcement Administration (DEA) to

Bounds could reasonably be construed as a statement or act giving authorization for

his charged offenses; at most, these statements indicated that Bounds had not

received authorization, but that he might receive it at an indeterminate, future point.



      1
         Bounds also contends that the district court erred by ordering a psychiatric
evaluation and by failing to exclude witnesses who were represented by an attorney
with a potential conflict of interest. The district court did not abuse its discretion by
ordering a psychiatric evaluation during competency proceedings as authorized by
18 U.S.C. § 4241(b), and Bounds suffered no Fifth or Sixth Amendment deprivation
because the evaluation was not used beyond the “limited, neutral purpose of
determining his competency.” Estelle v. Smith, 451 U.S. 454, 465 (1981).
       Additionally, the court took “adequate steps” to ensure that there was no
conflict of interest by ordering the attorney in question to submit an ex parte affidavit
for in-chambers review. Wheat v. United States, 486 U.S. 153, 160 (1988). The
affidavit confirmed that the attorney did not disclose confidential information or
otherwise act in a manner that would require the exclusion of the witnesses.

                                           2
2.    Bounds also claims that he was precluded from arguing that he lacked the

mental state necessary to commit an offense, because he honestly believed he was

cooperating with the government.2 See Burrows, 36 F.3d at 881. We review de novo

restrictions on a defendant’s testimony, Jones v. Davis, 8 F.4th 1027, 1036 (9th Cir.

2021), and Confrontation Clause challenges, United States v. Larson, 495 F.3d 1094,

1101 (9th Cir. 2007) (en banc). We review for abuse of discretion other evidentiary

claims, including challenges to cross-examination on nonconstitutional grounds.

Ibid. The district court did not err in its rulings concerning this defense.

      First, the court did not improperly limit Bounds’s testimony. “[R]estrictions

of a defendant’s right to testify may not be arbitrary or disproportionate to the

purposes they are designed to serve.” Rock v. Arkansas, 483 U.S. 44, 55–56 (1987).

A restriction is arbitrary if it “serves no legitimate purpose in the case at hand,” and

it is disproportionate “when it infringes excessively on a defendant’s right to ‘tell his

own story.’” Jones, 8 F.4th at 1036 (citation omitted). The restrictions on Bounds’s

testimony were not arbitrary, because permitting him to testify about his belief that

he was a DEA informant risked misleading the jury into considering his public-

authority defense. See Holmes v. South Carolina, 547 U.S. 319, 326–27 (2006).

They were not disproportionate, because the court permitted Bounds to testify that



      2
         Bounds does not challenge that he lacked the mental state to commit the
three firearms offenses of which he was convicted.

                                           3
his intent was “to turn [evidence and drugs] all over to law enforcement,” and that

his “intention was to gather intelligence and firearms.” Even though the court did

not permit him to say that he believed he was cooperating with “the government,”

Bounds adequately presented his theory that he lacked culpable intent.

      Second, the limitations on the scope of cross-examination of some prosecution

witnesses neither violated Bounds’s Confrontation Clause rights nor constituted an

abuse of discretion. See Larson, 495 F.3d at 1101. Although some of the excluded

evidence could have been relevant to Bounds’s defense, the Confrontation Clause is

not violated if “other legitimate interests outweigh[ed] the defendant’s interest in

presenting the evidence” and the jury received “sufficient information” to assess the

witnesses’ credibility. United States v. Beardslee, 197 F.3d 378, 383 (9th Cir. 1999).

Additional evidence about Bounds’s beliefs would not have impacted the credibility

of the government’s law-enforcement witnesses. The jury also received sufficient

information to evaluate the credibility of the other prosecution witnesses, such as

Alisha Bellavance and Edgar Perez. Both were allowed to testify about their

cooperation agreements with prosecutors and their perception that Bounds acted

carelessly when concealing activities from law enforcement, and Perez was further

cross-examined about whether he believed Bounds was an informant. Moreover,

since cross-examination about Bounds’s belief that he was cooperating with the

DEA could have risked misleading the jury as to the availability of the public-


                                          4
authority defense, the district court had legitimate reasons to exclude that evidence

and did not otherwise abuse its discretion in barring it. See Fed. R. Evid. 403.

      Third, the court’s decision implicating Federal Rule of Evidence 106—its

admission of the redacted arrest video—was not an abuse of discretion. See United

States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014). Rule 106 is designed to avoid

the partial introduction of a written or recorded statement that results in

“misunderstanding or distortion.” Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 172

(1988). Bounds’s statements in the unredacted video risked giving the jury the

misapprehension that he was asserting a public-authority defense, and the redacted

version did not either mislead the jury about the admitted portion of the video or

create the misimpression that he was forgoing a defense related to his lack of

criminal intent.

      For these reasons, we AFFIRM the judgment of the district court.




                                          5